           Case 1:19-cv-03826-ER Document 89 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP; DONALD J. TRUMP, JR.; ERIC
TRUMP; IVANKA TRUMP; THE DONALD J. TRUMP
REVOCABLE TRUST; THE TRUMP ORGANIZATION,
INC.; TRUMP ORGANIZATION LLC; DJT HOLDINGS
LLC; DJT HOLDINGS MANAGING MEMBER LLC;
TRUMP ACQUISITION LLC; and TRUMP
ACQUISITION, CORP.,

                                       Plaintiffs,

                   – against –

DEUTSCHE BANK AG and CAPITAL ONE FINANCIAL                                          ORDER
CORP.,
                                                                               19 Civ. 3826 (ER)
                                       Defendants,

                   – and –

COMMITTEE ON FINANCIAL SERVICES OF THE U.S.
HOUSE OF REPRESENTATIVES and PERMANENT
SELECT COMMITTEE ON INTELLIGENCE OF THE
U.S. HOUSE OF REPRESENTATIVES,

                                       Intervenor-Defendants.


Ramos, D.J.:

       The Court is in receipt of the parties’ joint status report dated -Xly 19, 2021. Doc.

88. The parties’ request for additional time to file another joint status report is GRANTED.

The parties are instructed to file a joint status report by no later than August 20, 2021.

       It is SO ORDERED.

Dated: -Xly 0 2021
       New York, New York
                                                              _________________________
                                                                Edgardo Ramos, U.S.D.J.
